PER CURIAM.
Plaintiffs Rena West and Bob Shobert filed this suit in trespass to try title to a 3.783 acre tract of land in Tarrant County. They also sued for damages for the removal of sand and topsoil from the tract. The defendants, Dorothea Karell and husband, George Karell, answered by a plea of not guilty and also by a plea that they had perfected limitations title. The jury refused to find that the Karells had perfected title by adverse possession. The court of civil appeals held that the plaintiffs had proved title to the land, but it reformed the judgment by reducing the monetary award to the amount plaintiffs had alleged. 616 S.W.2d 692.
The opinion of the court of civil appeals states that Z. T. Slaughter, one of plaintiffs’ predecessors in title, had perfected title by limitations as appeared from an affidavit the plaintiffs introduced into evidence. Our search of the record shows that the plaintiffs proved their title by a regular chain of title out of a common source and that the affidavit was not, as the opinion may suggest, an essential link in the plaintiffs’ chain of title. Slaughter was in plaintiffs’ unbroken chain of title as a grantee and later as a grantor. Plaintiffs’ title did not rest upon adverse possession by a predecessor.
The application for writ of error is refused, no reversible error.